COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 MARIO GURROLA,                                                  No. 08-18-00077-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
 v.                                                                65th District Court
                                                §
 DANILA JIMENEZ,                                               of El Paso County, Texas
                                                §
                               Appellee.                        (TC# 2016-DCM-6337)
                                                §


                                MEMORANDUM OPINION

       Appellant, Mario Gurrola, filed a motion to dismiss his appeal because he no longer wishes

to pursue the appeal. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellant. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
June 6, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.